Title: James Madison to George W. Bassett, 30 April 1833
From: Madison, James
To: Bassett, George Washington


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 30. 33
                            
                        
                        I have recd. your letter of the 25th. inst: which requests my Company at the laying of the Corner Stone of
                            the proposed monument to the memory of the Mother of Washington
                        I feel much regret that my very advanced age, to which is added a continued indisposition, will not permit me
                            to be present; on an occasion commemorative of the mother of him who was the father of his own Country, and has left in
                            his example & his Counsels a rich legacy to every Country.
                        Be pleased to accept Sir, for yourself your Colleagues of the Monumental Committee the expression of my cordial
                            respects.
                        
                            
                                
                            
                        
                    